EXHIBIT 10.22

 

 

 

COMPENSATORY ARRANGEMENTS OF DIRECTORS

 

 

Directors who are not also our officers (each a "non-employee director")
currently receive an annual retainer of $25,000. The Board Chairman is paid an
additional annual retainer of $40,000. The Chair of each of the committees of
the Board are paid an additional annual fee as follows: the Chair of the Audit
Committee is paid an additional annual fee of $20,000; the Chair of the
Compensation Committee is paid an additional annual fee of $10,000; and the
Chair of the Nominating and Corporate Governance Committee is paid an additional
annual fee of $10,000. The members of the committees, other than the Chair, are
paid additional annual fees as follows: members of the Audit Committee are paid
an additional annual fee of $10,000, members of the Compensation Committee are
paid an additional annual fee of $5,000, and members of the Nominating and
Corporate Governance Committee are paid an additional annual fee of $5,000.
Non-employee directors also receive an annual award of restricted stock under
our Second Amended and Restated 2014 Stock Plan. In addition, we reimburse
non-employee directors' travel expenses and other costs associated with
attending Board or committee meetings. We do not pay compensation to our
executive officers for their service as directors.